DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicant’s 05/23/2022 filing. Claims 1, 2, 6, and 15 are amended. No claims are canceled or newly added.

Response to Amendment
Applicant’s amendments to claim 1 are sufficient to overcome the 35 USC 112(b) rejection of the previous Office action. 

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues claims are amended to make clear that a “circuit” is not the same as a “controller”, which is used to replace the term “circuitry” previously in the claims. Remarks p. 7.
The Office appreciates Applicant’s willingness to make amendments to the claim to assist in the compact prosecution of the application; however the amendments do not overcome the rejection for the claims not fall within at least one of the four categories of patent eligible subject matter.  It is understood the previously claimed “circuity” is not the same as the currently claimed “controller”.  When the claims are read within the light of the specification the controller is viewed as simply software – “a dedicated controller 110 that can monitor, control and/or relay information to or from assets such as a plurality of haul trucks, which are denoted generally as 108, and other machines that may be operating within each particular circuit 102” (Spec [27]). 
It is noted that Applicant could overcome this rejection by adding hardware components to the claimed invention.  See for example specification at [30] “the production planner 202 may include computer hardware and/or software that includes memory devices, user input and output instrumentalities, a processor, database, wired and/or wireless communication devices and other structures that are configured to receive, process and send information to/from the production planner 202.” (emphasis added).
The rejection of the previous Office action is maintained as updated below.
It is noted that Applicant did not address the Alice/Mayo 35 USC 101 rejection in his remarks.  The amendments do not overcome this rejection.  The rejection of the previous Office is maintained as updated below.
Applicant's arguments filed with respect to the 35 USC 103 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:
Nettleton with Mountford does not describe or suggest a production planner that computationally selects a sub-set of return arcs from the set of possible return arcs, and commands the real time dispatcher controller to execute the set of production arcs and the sub-set of return arcs selected, as recited in amended claim 1;  Remarks p. 8.
Respectfully, the Office disagrees with Applicant’s position.  The instant specification discloses the return arc as “Return arcs represent haul truck travel segments, in which after dispatching the material at the destination location, the empty haul truck travels from the destination location to a next source location. The source location that follows a destination location need not necessarily be the same source location from which the haul truck came from.” (Spec. [22]). 
Mountford teaches “material blending scenario database 290 can provide a production view of the mine site 20 and detail how various machines 110, loaders 120, and processors 106 are operating to achieve a particular cumulative material blend at a processor 106 and other production requirements of the mine site 20. These scenarios can be used with the predictive model 250 to optimize the mine site operations using the blending to destination system” (Mountford [32]) Mountford further teaches “workflow at an exemplary embodiment of a mine site 20, including various material transportation routes . . . depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps) . . . processors 106 can act as intermediate material sources before the material is transported to a final processor 106, such as a crusher, or another location at the mine site 20.” (Mountford [15])  Finally, Mountford teaches “a LHD machine 110 having a loader 120 digging material from a source 104, transporting and dumping the material into a hauler truck machine 110, that then transports and dumps the material into a processor . . . constraint can effectively divide the operational scenario into two separate scenarios, one wherein the LHD machine operates in a single mining block, and a second wherein the LHD operates in multiple mining blocks. Additionally, each of these operational scenarios can effectively be divided into two separate scenarios, one wherein the material from the hauler is dumped into a stockpile and a second wherein the material is provided to a crusher.” (Mountford [50]) 
Mountford discloses scenarios that the Office equates to the claimed sub-sets.  Mountford discloses transporting materials to a destination for processing, where the Office equates to the claimed return arc – where the instant specification expressly states the return does not have to be the same source that the truck came from.  The Office maintains that the Nettleton in view of Mountford teach the limitations in question.
For all the reason given above the rejection of the previous Office action is maintained as updated below.
Nettleton with Mountford does not describe or suggest a method that includes computationally selecting a sub-set of return arcs from the set of possible return arcs to minimize at least one operating parameter of the one or more haul trucks; and commanding a real time dispatcher to execute the set of production arcs and the sub-set of return arcs, as recited in claim 8; Remarks p. 8.
Respectfully, the Office disagrees with Applicant’s position.  Mountford teaches “Configuration database 260 can include current system settings, such as choice of optimization criterion, specifications of blending requirements, and other solution parameters.” (Mountford [30]) Mountford additionally teaches “The controller 42, may receive information via wireless communication, from an on-board computer 202, loader monitoring system 222 and processor monitoring system 234. The memory 46 can include instruction for performing a variety or processes required to optimize material transport and material blending.” (Mountford [33]). Finally Mountford teaches “dispatch instructions and material transfer optimization are provided to a plurality of machines traveling between different locations within an environment.” (Mountford [54])
The Office maintains that one of ordinary skill in the art would have understood the teachings of Nettleton in view of Mountford would have recognized the claimed invention as obvious; therefore the rejection of the previous Office action is maintained.
Nettleton with Mountford does not describe or suggest a computationally develop a set of return arcs to be executed by the one or more haul trucks for travelling from the one or more dump sites to one of the one or more loading tools; and a dispatcher controller configured to execute commands directing the one or more haul trucks to carry out the set of production arcs and the set of return arcs at an expected travel time and service time for each, as recited in amended claim 15; Remarks p. 8.
This argument is addressed above at 6(a) and 6(b).  The rejection of the previous Office action is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are to a system without a tangible form (hardware components).  A system is interpreted as falling under the statutory class of a machine.  Where a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.  MPEP 2106.03(I). The independent claims positively recites “production planner controller”, where the specification describes this element as “a dedicated controller 110 that can monitor, control and/or relay information to or from assets such as a plurality of haul trucks, which are denoted generally as 108, and other machines that may be operating within each particular circuit 102” (Spec [27]).  The independent claim positively recites the claimed element of “controller” where the controller appears to be software – not hardware. 
The courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories.  MPEP 2106.03(I).  As currently claimed the claims are found to be software per se.  Where products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  MPEP 2106.03(I).
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to a statutory class.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter?  
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to a system (machine), claims 8-14 are to a method (process), and claims 15-20 are to system (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A resource allocation optimization system for automatically controlling hauling operations of one or more haul trucks, the system comprising: 
a production planner controller for serving a plurality of circuits, each of the plurality of circuits comprising at least one production site and at least one dump site, wherein the production planner controller is configured to:
determine for each of the plurality of circuits, a production plan comprising a production site, a dump site, a production plan, a set of production arcs and a set of return arcs, the production plan including information indicative of a production goal that includes a rate of transfer of material from the one or more loading haul truck to the one or more dump sites within each of the plurality of circuits; 
compute an estimated rate of transfer of material based on each of the one or more haul trucks executing each of the set of production arcs or return arcs; 
monitor an actual rate of transfer of material based on each of one or more haul trucks executing each of the set of production arcs or return arcs; 
compare the estimated rate of transfer of material with the actual rate of transfer of material; and 
when the actual rate of transfer of material is more than the estimated rate of transfer of material in one particular circuit of the plurality of circuits, reallocate resources away from the one particular circuit; 
when the actual rate of transfer of material is less than the estimated rate of transfer of material in the one particular circuit, reallocate resources to the one particular circuit; and 
when the actual rate of transfer of material is equal to the estimated rate of transfer of material, take no action regarding allocation of resources to the one particular circuit; 
wherein, reallocating resources to/away from the one particular circuit is accomplished within the production planner controller, and includes executing computer executable instructions for: 
computationally defining a set of production arcs to be executed by the one or more haul trucks for transferring material from the one or more loading tools to the one or more dump sites, 
computationally developing a set of possible return arcs for each haul truck executing a particular one of the set of production arcs; 
computationally selecting a sub-set of return arcs from the set of possible return arcs; and 
commanding a real time dispatcher controller to execute the set of production arcs and the sub-set of return arcs.

As claimed the limitation are directed towards the planning of trucking routes within a mining environment.  The specification states “it should be appreciated that the systems and methods described herein are applicable to any dispatch application used to control assets at a mine site, whether those assets are operated manually by humans or autonomously” (Specification [25]). In taking the broadest reasonable interpretation of the claims, it is assumed that a human user (as a dispatcher or driver) executes the claimed steps using the controller (computer software) as a tool akin to a calculator.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The elements of the claim is determined to be the monitoring step.  This element is found to be insignificant extra-solution activity, data gathering.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements of the claim are found to be insignificant extra solution activity.  When these elements are considered individually or in the ordered combination are found not to be enough, significantly more, to transform the abstract idea in to patent eligible subject matter.  
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nettleton et al (US Pub 2012/0046983 A1)  in view of Mountford et al (US 2019/0033808 A1).

Claims 1, 8, and 15
Nettleton teaches a resource allocation optimization system for automatically controlling hauling operations of one or more haul trucks, (Nettleton abstract “planning system (201) for scheduling the operation of autonomous entities within a defined geographical region” and [117] “including the scheduling of equipment and/or personnel (also referred to as "entity or "entities")”) the system comprising: 
a production planner controller for serving a plurality of circuits, each of the plurality of circuits comprising at least one production site and at least one dump site, (Nettleton [92] “Create a Job Planner 302 from the Mine Planner 301 . . . Create a Task Planner 303 from the Job Planner 302 for each entity identified in the job plan. Again, individual tasks may be created either manually or automatically”) wherein the production planner controller is configured to:
determine for each of the plurality of circuits, a production plan comprising a production site, a dump site, a production plan, a set of production arcs and a set of return arcs, the production plan including information indicative of a production goal that includes a rate of transfer of material from the one or more loading haul truck to the one or more dump sites within each of the plurality of circuits (Nettleton [3] “example of a complex application where autonomous operations may be used is in mining. Conventional open pit mining, for example of metal-bearing mineral or rock, normally involves the progressive accessing of an ore body followed by drilling, blasting, loading and haulage of the released material. In the case of iron ore it is mined in large blocks from a series of benches and the various mining activities (other than blasting) are performed concurrently, resulting in diverse equipment, and often personnel, being present simultaneously in the mine site” and [190] “out-of-ground model unit 502 describes flow from in-ground to stockpile reclaiming. Fundamentally, the model 513 must conserve mass and attributes as material flows through the system from bench to train. Each step in the process involves measurements which identify local flow characteristics. These measurements need to be fused to reconcile material conservation. Current estimates must be made available for material management and scheduling”, where material flow is found to be the equivalent of the claimed rate of transfer of material); 
compute an estimated rate of transfer of material based on each of the one or more haul trucks executing each of the set of production arcs or return arcs (Nettleton [114] “production targets in a mine may specify the quantity and quality of material that must be shipped on a monthly, weekly, and daily schedule. Given these targets, operations personnel along with mine engineers and geologists determine the sequence of blocks to mine (this is known as open pit scheduling) and the allocation of resources including mine personnel, haul trucks, shovels, drills, etc.” and [190] “the model 513 must conserve mass and attributes as material flows through the system from bench to train. Each step in the process involves measurements which identify local flow characteristics. These measurements need to be fused to reconcile material conservation. Current estimates must be made available for material management and scheduling”); 
monitor an actual rate of transfer of material based on each of one or more haul trucks executing each of the set of production arcs or return arcs (Nettleton [62] “Monitoring the status of entities in the mine” and [312] “three models relating to in-ground, out-of-ground, and equipment information, may be used to form an overall integrated picture for use in monitoring and exploiting an environment such as a mine”); 
compare the estimated rate of transfer of material with the actual rate of transfer of material (Nettleton [115] “Real-time estimates of the mine provided by the MPCS 202 is the underlying model used by the Mine Planning Systems 201 for the generation and scheduling of plans” and [189] “out-of-ground model unit 502 reconciles material (as it is excavated, transported and stockpiled) with in-ground resource estimates 509 in the in-ground to lumped-mass reconciliation unit 510. The out-of-ground model unit 502 fuses information from the in-ground model unit 501 with data (from for example, shovel sensors 511) to obtain estimates of quantity and grade during material removal from the face. Fusion is performed by the Lumped-mass Fusion Engine 512. This information is propagated during haulage and reconciled with observations made by material flow measurement and assay in the plant, and further reconciled with post-plant stockpile surveys.” [54] “dispatch instructions and material transfer optimization are provided to a plurality of machines traveling between different locations within an environment. Such other possible applications include, for example, moving products, either by vehicle or multi-route conveyor system, between various assembly line segments in a large scale manufacturing environment or shipping environment”); and 
Nettleton does not teach the following limitations that are taught in the analogous of site management system for tracking material movement by Mountford
when the actual rate of transfer of material is more than the estimated rate of transfer of material in one particular circuit of the plurality of circuits, reallocate resources away from the one particular circuit (Mountford [34] “individual processor monitoring systems 234 can monitor the flow rate for the material located at and flowing into a processor 106, and communicate that information to the environment monitoring system 40. The environment monitoring system 40 can then use this data to determine the processors 106 individual material specification, and if it is above or below the thresholds for the desired material specification.”); 
when the actual rate of transfer of material is less than the estimated rate of transfer of material in the one particular circuit, reallocate resources to the one particular circuit (Mountford [34] “environment monitoring system 40 can then use this data to determine the processors 106 individual material specification, and if it is above or below the thresholds for the desired material specification” and [41] “the environmental information/information can include real-time information of aspects of the mine, such as location information of machines within the mine, vehicles load information, material source information, and material specifications for the various processing sites” and [52] “mining systems only assign instructions based on various guidelines to minimize a truck idle time or transport time, the system 30 of the present disclosure may also accounts for the desired cumulative material blend at a processor 106, and predicts and modifies operational instructions to efficiently achieve or maintain the cumulative material blend within the target blend range in order to further drive the total mining efficiency”); and 
when the actual rate of transfer of material is equal to the estimated rate of transfer of material, take no action regarding allocation of resources to the one particular circuit (Mountford [40] “using real-time environmental information and the optimal material blend scenario, the system can determine any modified operating instructions that may be needed for one or more of the machines 110 or loaders 120 within the environment. In certain cases, no modified operational instructions may be generated”); 
wherein, reallocating resources to/away from the one particular circuit is accomplished within the production planner controller (Mountford [21] “Machines 110 can be dispatched to and from material sources 104 and/or processors 106 via the environment monitoring system”), and includes executing computer executable instructions for: 
computationally defining a set of production arcs to be executed by the one or more haul trucks for transferring material from the one or more loading tools to the one or more dump sites (Mountford [31] “system 30 can track and manage material movement by a machine 110 to and from various locations throughout a mine site 20 based on a pre-determined mix of materials to achieve the desired cumulative material blend for each processor 106. For example, a material specification mix can be expressed as a ration between various stockpile sources, wherein various material is located at a stockpile 1, stockpile 2, and stockpile 3, with a material specification requiring a 2:1:1 ratio of materials from the respective stockpiles. The environment monitoring system 40 can communicated to an on-board computer 202 of a machine 110 to recommend or assign which source 104 and processor 106 the machine should pick up material and subsequently deliver the material respectively”), 
computationally developing a set of possible return arcs for each haul truck executing a particular one of the set of production arcs (Mountford [15] “FIG. 1 depicts various operational scenarios for transporting material at the mine site 20 from a plurality of material sources 104 (e.g., mining blocks, stockpiles, intermediate stockpiles) to one or more processors 106 (e.g., stockpiles, hauler beds, crushers, dumps)”); 
computationally selecting a sub-set of return arcs from the set of possible return arcs (Mountford [15] “In some embodiments, processors 106 can act as intermediate material sources before the material is transported to a final processor 106, such as a crusher, or another location at the mine site 20. FIG. 1 includes all necessary unique identifier information for operational scenarios (e.g., source cardinality, source type, loader type, haulage type, and processor type) and illustrates many potential operational scenarios, including two blends at two different processors, one at a crusher, and one at a run-of-mine (ROM) stockpile, all of which may be referred to herein as processors”); and 
commanding a real time dispatcher controller to execute the set of production arcs and the sub-set of return arcs (Mountford [21] “Machines 110 can be dispatched to and from material sources 104 and/or processors 106 via the environment monitoring system 40. For example, after a machine 110 delivers its load to a processor 106, environment monitoring system 40 may direct machine 110 to a specific material source 110, processor 106, or machine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nettleton the claimed features related to transfer of material in one particular circuit as taught by Mountford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Where claim 8 and 15 recited substantially the same limitations as those rejected above therefore these claims are rejected for the same reasons given above.

Claim 2
Nettleton in view of Mountford teach all the limitations of the system of claim 1, wherein the production planner controller is further configured to: 
compute an estimated time expected for each of the one or more haul trucks to execute each of the set of production arcs or return arcs (Nettles[62] and [114); 
monitor an actual time required for each of the one or more haul trucks to execute each of the set of production arcs or return arcs (Nettles[62] and [114); 
compare the estimated time with the actual time for each of the set of production arcs and the set of return arcs (Nettleton [54] and [115]); and 
Nettleton does not teach but Mountford does teach the limitation of 
when the actual time is less than the estimated time in one particular circuit of the plurality of circuits, reallocate resources away from the one particular circuit (Mountford [34], [41], and [52]); 
when the actual time is more than the estimated time in the one particular circuit, reallocate resources to the one particular circuit (Mountford [34]); and 
when the actual time is equal to the estimated time, take no action regarding allocation of resources to the one particular circuit (Mountford [40]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nettleton the when the actual time is less than the estimated time in one particular circuit of the plurality of circuits, reallocate resources away from the one particular circuit; when the actual time is more than the estimated time in the one particular circuit, reallocate resources to the one particular circuit; and when the actual time is equal to the estimated time, take no action regarding allocation of resources to the one particular circuit as taught by Mountford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3 and 9 
Nettleton in view of Mountford teach all the limitations of the system of claim 1, wherein the set of production arcs satisfies the production plan (Nettleton abstract and [6-10]).

Claim  4
Nettleton in view of Mountford teach all the limitations of the system of claim 1, wherein the sub-set of return arcs minimizes at least one operating parameter of the one or more haul trucks (Mountford [38]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nettleton the sub-set of return arcs minimizes at least one operating parameter of the one or more haul trucks as taught by Mountford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 13
Nettleton in view of Mountford teach all the limitations of the system of claim 4, wherein the at least one operating parameter is travel time or service time (Nettleton [137] and [210]).

Claim 6
Nettleton in view of Mountford teach all the limitations of the system of claim 1, wherein computational selection of the sub-set of return arcs includes executing in the production planner controller computer-executable instructions (Mountford [21]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nettleton the computational selection of the sub-set of return arcs includes executing in the production planner computer-executable instructions as taught by Mountford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7, 14, and 17
Nettleton in view of Mountford teach all the limitations of the system of claim 6, wherein the computer executable instructions utilize computational methods, artificial intelligence techniques, or machine learning algorithms (Mountford [23] where the claim is made in the alternative only one element needs to be found in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nettleton the computer executable instructions utilize computational methods, artificial intelligence techniques, or machine learning algorithms as taught by Mountford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 16
Nettleton in view of Mountford teach all the limitations of the method of claim 8, wherein the production plan includes information indicative of a production goal that includes a rate of transfer of material from the one or more loading tools to the one or more dump sites within each of the plurality of circuits (Nettleton [114] and [118], where target is the equivalent of the claimed goal).

Claim 11
Nettleton in view of Mountford teach all the limitations of the method of claim 8, wherein the sub-set of return arcs includes return arcs within a particular one of the plurality of circuits (Mountford [15]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nettleton sub-set of return arcs includes return arcs within a particular one of the plurality of circuits as taught by Mountford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Nettleton in view of Mountford teach all the limitations of the method of claim 8, wherein the sub-set set of return arcs that is computationally selected includes one or more load balancing arcs between two different circuits from the plurality of circuits (Mountford [50]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nettleton the sub-set set of return arcs that is computationally selected includes one or more load balancing arcs between two different circuits from the plurality of circuits as taught by Mountford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13
Nettleton in view of Mountford teach all the limitations of the method of claim 8, wherein the at least one operating parameter is travel time or service time (Nettleton [137] and [210]).

Claim 18
Nettleton in view of Mountford teach all the limitations of the system of claim 15, wherein the virtual controller adjusts the set of production arcs in real time (Nettleton [43] and [224]).

Claim 19
Nettleton in view of Mountford teach all the limitations of the system of claim 15, wherein the virtual controller adjusts the set of return arcs in real time (Nettleton [43] and [263]).

Claim 20
Nettleton in view of Mountford teach all the limitations of the system of claim 15, wherein the production planner operates on a period of 10-30 minutes, and wherein the virtual controller operates on a period of 0-5 seconds (Nettleton [114-115]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marsolek (US 2021/0008997) teaches dispatch from the charging zone 194 based at least in part on causing the compaction machine 114a to traverse a selected return path.
Glaser et al (US 2014/0229101 A1) teaches there are multiple routes available to a destination, the navigation system 100 may use a routing algorithm to calculate and return a plurality of options that may be optimized for time and/or distance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623